Title: From John Adams to John Lowell, 21 September 1779
From: Adams, John
To: Lowell, John


     
      My dear sir
      Braintree Sept 21. 1779
     
     I am uncertain whether you said you should sett off for Philadelphia on Wednesday or Thursday, which obliges me to send an Express to Town to day as I fear you may be gone before I can get into Town tomorrow.
     The two Packetts in brown Paper contain all My Accounts and Vouchers, which I am ordered to transmit to the Navy Treasury Board, and I dare not trust them by an Hand less friendly and carefull than yours. I am sorry to give you the Trouble of such large Packetts, but it will be doing me an essential service, if you will be so good as to take them. I wish you a pleasant Journey. My most affectionate Respects, to all enquiring Friends at Philadelphia. I am, your Fried & sert
     
      John Adams
     
    